      Case 1:13-cr-00824-PAE Document 49 Filed 09/03/19 Page 1 of 2




September 3, 2019

By ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re: United States v. Alie McQueen, 13 Cr. 824 (PAE)

Dear Judge Engelmayer:

I write briefly in advance of Alie McQueen’s September 5 sentencing on his supervised
release violations. Mr. McQueen has pled guilty to specifications one (unsuccessful
discharge from halfway house), two (failure to report to probation officer), and six
(failure to notify of arrest).

My understanding is that the parties agree that the Court should sentence Mr. McQueen
to a period of imprisonment, but should not impose any additional period of supervised
release. The Probation Office says in its violation papers that “it appears all efforts to
provide rehabilitative services during three terms of community supervision have been
unsuccessful” and that “Mr. McQueen is not amenable to community supervision.” I am
sadly in agreement in the sense that Mr. McQueen appears not to have benefited from the
Probation Office’s sincere efforts over the past several years. I remind the Court,
however, that Mr. McQueen suffers from serious cognitive limitations and is likely
intellectually disabled—he has an IQ of 61, cannot read or write, and moreover has a
history of depression, PTSD, and substance abuse. These limitations are at least partially
responsible for his failures. In any event, additional supervision at this point would serve
no obvious purpose.

As for the incarceratory component of the sentence, the Guidelines range is 4 to 10
months. I would typically request four months given the non-violent nature of Mr.
McQueen’s Grace C violations; but I understand that some extra prison time is likely
warranted should the Court determine, as the parties recommend, that it will not impose a
      Case 1:13-cr-00824-PAE Document 49 Filed 09/03/19 Page 2 of 2

Honorable Paul A. Engelmayer                             September 3, 2019
United States District Judge                             Page 2 of 2

Re: United States v. Alie McQueen
    13 Cr. 824 (PAE)

period of supervised release. I accordingly recommend a prison term of six or eight
months. (I believe the Probation Office and Government intend to recommend 10
months.)

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Negar Tekeei, Esq. (by ECF)
    Hildery Huffman, United States Probation (by email)
